Exhibit HEALTHY DAIRY, LLC FINANCIAL STATEMENTS DECEMBER 31, 2 Page Report of Independent Registered Public Accounting Firm 1 Balance Sheets as of December 31, 2007 and 2006 2 Statements of Operations for the Years Ended December 31, 2007 and 2006 3 Statements of Changes in Members’ Deficit for the Years Ended December 31, 2007 and 2006 4 Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 5 Notes to Financial Statements for the Years Ended December 31, 2007 and 2006 6-16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Members of: Healthy Dairy, LLC We have audited the accompanying balance sheets of Healthy Dairy, LLC, as of December 31, 2007 and 2006 and the related statements of operations, changes in members' deficit and cash flows for the years ended December 31, 2007 and 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Healthy Dairy, LLC as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years ended December 31, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. Boca Raton, Florida January 20, 2009 -1- Healthy Dairy, LLC Balance Sheets December 31, 2007 2006 Assets Assets: Cash $ 68,819 $ 128,617 Accounts receivable, net of allowance of $30,000 and $0 87,883 48,101 Total Current Assets 156,702 176,718 Total Assets $ 156,702 $ 176,718 Liabilities and Members' Deficit Liabilities: Accounts payable and accrued expenses $ 312,187 $ 59,053 Royalty payable - related party 10,150 8,131 Total Current Liabilities 322,337 67,184 Loans payable - related parties 320,273 150,000 Accrued interest payable - related parties 173 - Total Long-Term Liabilities 320,446 150,000 Cumulative Preferred Redeemable class "B" units (book value - $995,000 - estimated maximum redemption amount including 8% cumulative preferred return - $2,209,240) 1,148,243 572,917 Total Members’ Deficit (1,634,324 ) (613,383 ) Total Liabilities and Members’ Deficit $ 156,702 $ 176,718 See accompanying notes to financial statements -2- Healthy Dairy, LLC Statements of Operations For the Years Ended December 31, 2007 2006 Sales - net of slotting fees $ 399,719 $ 100,228 Cost of sales 793,943 147,276 Grossloss (394,224 ) (47,048 ) Operating expenses General and administrative expenses 664,607 267,238 Total operating expenses 664,607 267,238 Loss from operations (1,058,831 ) (314,286 ) Other income (expense) Other income 80 688 Interest expense (13,823 ) - Total other expense - net (13,743 ) 688 Net loss $ (1,072,574 ) $ (313,598 ) See accompanying notes to financial statements -3- Healthy Dairy, LLC Statements of Changes in Members' Deficit For the Years Ended December 31, 2007 and 2006 Balance December 31, 2005 $ (461,785 ) Class A units issued for cash - related party 200,000 Accrued preferred dividends - class B units (38,000 ) Net loss (313,598 ) Balance December 31, 2006 (613,383 ) Class A units issued for cash - related party 100,000 Accrued preferred dividends - class B units (55,327 ) Contributed rent - related party 6,960 Net loss (1,072,574 ) Balance December 31, 2007 $ (1,634,324 ) See accompanying notes to financial statements -4- Healthy Dairy, LLC Statements of Cash Flows For the Years Ended December 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,072,574 ) $ (313,598 ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for uncollectible accounts receivable 30,000 - Contributed rent - related party 6,960 - Changes in operating assets and liabilities: (Increase) Decrease in: Accounts receivable (69,782 ) 192,899 Increase (Decrease) in: Accounts payable and accrued expenses 253,133 (158,435 ) Accrued interest payable - related party 173 - Other 2,019 300 Net Cash Used in Operating Activities (850,071 ) (278,834 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds fromloans payable - related parties 170,273 150,000 Proceeds from issuance of class "A" member units - related party 100,000 200,000 Proceeds from issuance of class "B" member units 520,000 - Net Cash Provided By Financing Activities 790,273 350,000 Net Increase (Decrease) in Cash (59,798 ) 71,166 Cash and Cash Equivalents - Beginning of Year 128,617 57,451 Cash and Cash Equivalents - End of Year $ 68,819 $ 128,617 SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Year for: Income Taxes $ - $ - Interest $ 13,650 $ - SUPPLEMENTARY DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Accrual of 8% preferred return on class "B" member units $ 55,327 $ 38,000 See accompanying notes to financial statements -5- Healthy Dairy, LLC Notes to Financial Statements December 31, 2007 and Note 1 Organization and Nature of Operations Nature of operations Healthy Dairy, LLC(the “Company”) was formedon February 2, 2004 under the laws of the State of Delaware. The Company is a yogurt based beverage company selling non-fat yogurt smoothie products primarily to retailers. On October 31, 2008, the Company was acquired by NXT Nutritionals, Inc., (“NXT”) an inactive private company, in a transaction that was treated as a reverse acquisition and recapitalization of Healthy Dairy, LLC. Note 2 Summary of Significant Accounting Policies Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Risks and uncertainties The Company operates in an industry that is subject to intense competition and change in consumer demand. The Company's operations are subject to significant risk and uncertainties including financial and operational risks including the potential risk of business failure. The Company has experienced, and in the future expects to continue to experience, variability in sales and earnings. The factors expected to contribute to this variability include, among others, (i)the cyclical nature of the grocery industry, (ii)general economic conditions in the various local markets in which the Company competes, and (iii)the volatility of prices pertaining to food and beverages in connection with the Company’s distribution of product.
